UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MARGERETTA SIBERT-DEAN,                      :
                                             :
               Plaintiff,                    :
                                             :
               v.                            :
                                             :
WASHINGTON METROPOLITAN                      :
AREA TRANSIT AUTHORITY                       :       Civil Action No.:      08-2145 (RMU)
                                             :
               Defendant,                    :       Re Document No.:       48
                                             :
               v.                            :
                                             :
NORMA JEAN WOODSON,                          :
                                             :
               Third-Party Defendant.        :


                                 MEMORANDUM OPINION

       DENYING THE THIRD-PARTY DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                                     I. INTRODUCTION

       This personal injury action comes before the court on the motion for summary judgment

of third-party defendant Norma Jean Woodson. Woodson contends that she entered into a

settlement agreement with the plaintiff and, through her insurance company, executed a release

that shields her from any further liability in this matter. The defendant, the Washington

Metropolitan Area Transit Authority (“WMATA”), acknowledges that the release absolves

Woodson of any further exposure to monetary damages, but argues that Woodson must remain a

third-party defendant in this action, as a determination that Woodson was jointly responsible for

the plaintiff’s injuries would reduce WMATA’s liability to the plaintiff. For the reasons

discussed below, the court denies Woodson’s motion.
                     II. FACTUAL & PROCEDURAL BACKGROUND

       The plaintiff alleges that on February 14, 2006, she was a passenger on a WMATA bus

traveling south on Georgia Avenue in Northwest Washington, D.C. Compl. ¶¶ 7-8. The plaintiff

contends that due to the bus operator’s carelessness, he failed to see a vehicle traveling north in

the opposite lane on Georgia Avenue make a left turn in front of the bus. Id. ¶ 9. That vehicle

was operated by Woodson. Id.; WMATA’s 3d Party Compl. ¶ 8. Once the bus operator saw the

vehicle passing in front of him, he allegedly attempted to perform a defensive driving maneuver

to avoid an accident. Compl. ¶ 11. That maneuver allegedly caused the plaintiff to be thrown

from her seat into a steel handrail pole on the bus, knocking her unconscious. Id. ¶ 12. The

plaintiff alleges that as a result of the accident, she has suffered serious and ongoing physical

injury. Id. ¶ 3.

       In November 2008, the plaintiff commenced a negligence action against WMATA in the

Superior Court for the District of Columbia. See generally id. The complaint did not contain

any claims against Woodson and did not name Woodson as a defendant. See generally id. On

December 11, 2008, WMATA removed the action to this court. See generally Notice of

Removal. Subsequently, on December 18, 2008, WMATA filed a third-party complaint against

Woodson seeking contribution or indemnification. See generally WMATA’s 3d Party Compl.

The third-party complaint states that Woodson’s negligence in operating her vehicle proximately

caused the plaintiff’s injuries. Id. ¶ 11. A jury trial is scheduled for February 2011.

       The matter is now before the court on Woodson’s motion for summary judgment. See

generally Woodson’s Mot. for Summ. J. (“Woodson’s Mot.”). Woodson contends that before

the plaintiff commenced this lawsuit against WMATA, she sought to settle her claims against

Woodson by contacting Woodson’s insurance company. Id. at 6. According to Woodson, the




                                                  2
parties negotiated a settlement agreement, pursuant to which the plaintiff agreed not to pursue

any claims against Woodson in exchange for cash consideration. Id. Woodson contends that the

settlement and release shields her from any additional liability in this matter and that as a result,

she is entitled to summary judgment. Id.

       WMATA opposes Woodson’s motion for summary judgment. See generally WMATA’s

Opp’n to Woodson’s Mot. (“WMATA Opp’n”). The plaintiff, who does not have a claim

against Woodson, see generally Compl.,1 did not participate in the briefing on Woodson’s

motion, which is now ripe for adjudication.



                                          III. ANALYSIS

                          A. Legal Standard for Summary Judgment

       Summary judgment is appropriate when “the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any material fact

and that the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(c); see also

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Diamond v. Atwood, 43 F.3d 1538, 1540

(D.C. Cir. 1995). To determine which facts are “material,” a court must look to the substantive

law on which each claim rests. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

“genuine issue” is one whose resolution could establish an element of a claim or defense and,

therefore, affect the outcome of the action. Celotex, 477 U.S. at 322; Anderson, 477 U.S. at 248.




1
       On May 6, 2009, the plaintiff filed a motion for leave to amend her complaint to assert
       claims against Woodson. See generally Pl.’s Mot. for Leave to Amend. The court struck
       the motion because the plaintiff had not complied with the meet and confer requirement
       set forth in Local Civil Rule 7(m). Minute Order (May 6, 2009). The plaintiff did not
       renew her motion for leave to amend. Accordingly, WMATA’s claim for contribution is
       the only claim asserted against Woodson.


                                                  3
       In ruling on a motion for summary judgment, the court must draw all justifiable

inferences in the nonmoving party’s favor and accept the nonmoving party’s evidence as true.

Anderson, 477 U.S. at 255. A nonmoving party, however, must establish more than “the mere

existence of a scintilla of evidence” in support of its position. Id. at 252. To prevail on a motion

for summary judgment, the moving party must show that the nonmoving party “fail[ed] to make

a showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322. By pointing to

the absence of evidence proffered by the nonmoving party, a moving party may succeed on

summary judgment. Id.

       The nonmoving party may defeat summary judgment through factual representations

made in a sworn affidavit if he “support[s] his allegations . . . with facts in the record,” Greene v.

Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999) (quoting Harding v. Gray, 9 F.3d 150, 154 (D.C. Cir.

1993)), or provides “direct testimonial evidence,” Arrington v. United States, 473 F.3d 329, 338

(D.C. Cir. 2006). Indeed, for the court to accept anything less “would defeat the central purpose

of the summary judgment device, which is to weed out those cases insufficiently meritorious to

warrant the expense of a jury trial.” Greene, 164 F.3d at 675.

              B. The Court Denies Woodson’s Motion for Summary Judgment

       In her motion for summary judgment, Woodson argues that the settlement and release she

executed with the plaintiff through her insurance company shields her from any further liability

in this matter. See generally Woodson’s Mot. at 4. Although Woodson acknowledges that “in

spite of the Release, WMATA is still entitled to bring a Third-Party Complaint and have her

present at trial,” id., she contends that because the release precludes the plaintiff from obtaining

monetary damages from her, judgment should be entered in her favor, see generally id.




                                                  4
       In its opposition, WMATA “agrees that Woodson has entered into a binding settlement

agreement with Plaintiff and that Plaintiff has no claim against Ms. Woodson in the pending

action.” WMATA’s Opp’n at 4-5. Nonetheless, WMATA maintains that if the jury concludes

that Woodson is partially responsible for the plaintiff’s injuries, WMATA will be entitled to a

pro rata credit against the verdict. Id. at 5. Thus, although WMATA “agrees that Woodson

should bear no further monetary exposure in this matter,” it “objects to judgment being entered

in her favor. To maintain its right to a pro rata credit in the event there is a finding of negligence

against it, WMATA must have Woodson’s tortfeasor status adjudicated at trial.” Id. at 6.

Because “entry of judgment in Woodson’s favor would preclude a determination of joint

tortfeasor status,” WMATA opposes Woodson’s motion for summary judgment. Id.

       “Under the law of the District of Columbia, a right of contribution accrues when two or

more parties are joint tortfeasors (i.e., when each party ‘was at fault in bringing about the injury

to the innocent party’).” Hall v. George A. Fuller Co., 621 A.2d 848, 850 (D.C. 1993) (quoting

Martello v. Hawley, 300 F.2d 721, 723 (D.C. Cir. 1962)). The D.C. Court of Appeals has stated

that a nonsettling defendant that is subsequently found liable to the plaintiff is entitled to a “pro

rata credit based on the nonsettling defendant’s right of contribution against a settling joint

tortfeasor.” Paul v. Bier, 758 A.2d 40, 43 (D.C. 2000). For a nonsettling defendant to receive a

pro rata credit, however, “the liability of the settling defendants must be established either by

adjudication or by stipulation between the plaintiff and the settling party.” Id. at 45.

       There is no evidence of a stipulation establishing Woodson’s liability for the plaintiff’s

injuries. Accordingly, as Woodson acknowledges, see Woodson’s Mot. at 4, WMATA is

entitled to have Woodson present at trial to attempt to show that she was jointly negligent and

responsible for the plaintiff’s injuries, see Paul, 758 A.2d at 45. If the jury concludes that




                                                  5
WMATA and Woodson were jointly responsible for the plaintiff’s injuries, WMATA will be

entitled to a pro rata credit against any verdict in the plaintiff’s favor. See id.

        Thus, although the plaintiff does not have a claim against Woodson in this case,

Woodson’s liability for the plaintiff’s injuries remains a material issue in this case because it is

central to WMATA’s claim for contribution. Accordingly, the court declines to enter judgment

for Woodson at this stage and denies her motion for summary judgment.



                                        IV. CONCLUSION

        For the foregoing reasons, the court denies the third-party defendant Woodson’s motion

for summary judgment. An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 8th day of November, 2010.



                                                                  RICARDO M. URBINA
                                                                 United States District Judge




                                                   6